Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 2 May 2022 was received.  Claims 3-59 and 11-12 were cancelled.  Claims 1, 2, 5-8, 13 , and 14 were amended.  Claims 17-23 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 17-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention of the previously submitted claims and claims 17-23 are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a current collector for a capacitor and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.



Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-16 are withdrawn, because independent claim 1 and dependent claims 5-8 have been amended.

Claims 1-8, 10, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end surface" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  All claims dependent are also rejected for the same.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kunikawa et al. in view of Sawai et al. on claims 9, 11, and 12 have been withdrawn because they have been cancelled and maintained for claims 1-8, 10, and 13-16 with modifications to reflect the amendments to the claims.


	
Claims 1-8, 10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunikawa et al. (JP 2017-059458A, machine translation) in view of Sawai et al. (US 2017/0025704).
Regarding claims 1 and 4, Kunikawa discloses a current collector (5) comprising an opening formation portion (punched portions 5p) provided with a plurality of openings (through holes 22; Fig 4), and the opening formation portion reaches an edge portion of the current collector only at partial locations (combination of punched and strip shaped non-punched portions; Abstract) [0023-0024, 0028, 0042] and does not reach the edge portion at other locations wherein the opening formation portion reaches the edge portion on a side where a positive-electrode lead portion or a negative-electrode lead portion of the current collector is not provided (the presence of the connected lead portions; Fig 1) [0016] but does not explicitly teach wherein a protrusion portion is formed at a tip of the opening.

    PNG
    media_image1.png
    737
    529
    media_image1.png
    Greyscale

	Sawai teaches the peripheries of the holes formed in the current collector have projected parts to produce an anchoring effect for the active material [0019] and minimize the chance of internal short circuit and improve the safety of the battery [0020, 0033-0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide projected parts (protrusion portion) on the openings of Kunikawa because Sawai recognizes such parts produce an anchoring effect for the active material to improve the safety of the battery.
Regarding claim 2, Kunikawa discloses the current collector according to Claim 1, wherein the opening formation portion reaches the edge portion at a plurality of locations (Fig 4).

Regarding claim 3, Kunikawa does not explicitly teach wherein the opening formation portion has a cross shape.
	Sawai teaches where the projected holes can be formed of any of a polyangular configuration, columnar configuration, conical configuration, or combinations thereof in the cross sections [0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply different configurations including polyangular (i.e. cross) for the opening formation portions of the current collector of Kunikawa because Sawai recognizes multiple possibilities and combinations of shapes for the openings are viable in producing the current collectors. 

Regarding claims 5-8, Kunikawa discloses the current collector according to Claim 1, wherein a length of a part in the opening formation portion (distance from one of the selected through holes to another) that reaches the edge portion is equal to or larger than 10%, equal to or smaller than 80%, equal to or larger than 20%, equal to or smaller than 60% of a length of a side of the current collector on which the opening formation portion reaches the edge portion (Fig 4) [0021].

edge portion.


Regarding claims 10, 13 and 14, Kunikawa does not explicitly teach wherein an opening formation portion is not provided at a part formed as a positive-electrode lead portion or a negative-electrode lead portion and at a periphery of the part; an opening of the opening formation portion overlaps or does not overlap with the edge portion, and a peripheral portion is provided between the opening and the edge portion.
However, Kunikawa recognizes the shape, size, number, and relative arrangement of the through holes are not limited and are adjusted to hold the active material layer on the surface of the current collector [0021]. It would have been obvious to one of ordinary skill in the art when the invention was effectively to adjust the overlap of the surfaces of the opening portions as required to hold the active material layer. Furthermore, the courts have held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (MPEP 2144.04).

	Regarding claim 15, Kunikawa discloses injection of a known electrolytic solution [0035] but does not explicitly teach a width of the peripheral portion is a width that does not hinder impregnation of an electrolytic solution.  However, the recognition of Kunikawa in producing a functional battery cell would inherently recognize the lack of hindrance to the impregnation of an electrolytic solution. Furthermore, the courts have held, where the only difference between the prior art and the claims was a recitation of relative dimensions/size of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patently distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04

Regarding claim 16, Kunikawa discloses the current collector according to Claim 1, wherein an insulation layer (surface coating layer 28) is formed on an active material layer constituting the current collector [0023].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Kunikawa does not disclose or suggest “the opening formation portion reaches the edge portion on a side where a positive-electrode lead portion or a negative-electrode lead portion of the current collector is not provided.

In response to Applicant’s arguments, please consider the following comments:
(a) Kunikawa recognizes lead tabs (2t) that are drawn out from each of the positive electrode and negative electrode current collectors (Fig 1) [0016].  The drawing out of the tabs from the collectors would require a portion on a side where an opening portion does not reach to the edge, which provides the remaining sides for the opening formation portion.  If the opening was present at the edge, the desired lead tab could not be drawn out.




Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727